PER CURIAM.
Appellant challenges the lower court’s order denying his petition for writ of mandamus in this public records request case. Appellant argues that the lower court should have held an accelerated hearing, to determine whether Appellee failed to comply with the statutory requirements of chapter 119, Florida Statutes (2009). We agree that Appellant is entitled to an accelerated hearing. § 119.11(1), Fla. Stat. (2009); Woodfaulk v. State, 935 So.2d 1225, 1226 (Fla. 5th DCA 2006).
Accordingly, we reverse and remand with instructions that the lower court schedule an accelerated hearing.
REVERSED AND REMANDED.
SAWAYA, TORPY and JACOBUS, JJ., concur.